DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to an artificial leather.
Group II, claim(s) 12-15, drawn to method of manufacturing an artificial leather.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an artificial leather for automotive interior materials, comprising a back layer, a pore layer, an adhesive layer, and a skin layer, wherein a thickness ratio of the back layer to the pore layer is 1.5 to 3:1, the pore layer is composed of a non-porous portion positioned at a lower portion thereof and a porous portion positioned at an upper portion thereof, and an area of 70% or more of the pore layer has thickness ratio of the non-porous portion to the porous portion of 0.5 to 1.5:1 when a vertical line is drawn from an arbitrary point of an upper end of the pore layer through the lowest point of a pore located at the lowermost position among pore present in the porous portion, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chu (US 2016/0129665)in view of Kimura (US 3709774).
Cho discloses a synthetic leather than may be used for interior materials of a vehicle, for example, a steering wheel cover (paragraph [0002]). The synthetic leather may be prepared by laminating a urethane porous layer (102) (pore layer), a urethane adhesive layer (103) (adhesive layer) and a polyurethane skin layer (104) (skin layer) in consecutive order on top of a fiber base layer (101) (back layer) (paragraph [0031]; FIG. 1). The fiber base layer (101) (back layer) has an average thickness from about 0.7 to about 1.3 mm (paragraph [0047]). The porous layer (102) (pore layer) has an average thickness of about 0.1 to 0.4 mm (paragraph [0061]). This results in a thickness ratio of the fiber base layer (101) (back layer) to the porous layer (102) (pore layer) of 1.75 to 13:1.
The thickness ratio range of Cho substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Cho, because overlapping ranges have been held to establish prima facie obviousness.
Chu is silent as to the porous layer (pore layer) comprising a non-porous portion and a porous portion, and an area of 70% or more of the porous layer (pore layer) having a thickness ratio of the non-porous portion to the porous portion of 0.5 to 1.5:1.
Kimura teaches an asymmetric microporous polymer membrane with a structure wherein the porosity is present as graded interconnected pores ranging from an effective diameter of about 100 A at one membrane face to a smaller undetermined size adjacent to a dense layer forming a second face (col. 2, lines 26-38). The dense face is a non-porous skin (col. 4, lines 51-52; FIG. 1) and provides support for the thin membrane and eliminates any necessity to handle the thin polymer film for placement on a separate porous support (col. 3, lines 43-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the porous layer (pore layer) of Cho to include a dense, non-porous skin portion in order to provide support and aid in handling of the porous layer (pore layer).
With respect to the thickness ratio, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness ratio to include the claimed range. One would have been motivated to provide a non-porous skin portion that is thick enough with respect to the porous portion to provide the required support and ease of handling. It has been held that, when the general conditions of a claimed are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).
	
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789